DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered and are partially persuasive.
Regarding the objections to claims 1-2 and 9-10, acknowledged in Applicant’s remarks on page 6, the amendments to claims 1-2 and 9-10 are found to overcome the objections such that the previous objections to claims 1-2 and 9-10 are withdrawn.  However, amendments to claims 2 and 8 have resulted in new objections to claims 2 and 8. 
Regarding the rejections of claims 1-5 and 6-11 under §112(b), acknowledged in Applicant’s remarks on page 6, the claim amendments are found to overcome the rejections of claims 1 and 5-6, which are withdrawn.  However, at least some of the grounds for rejecting claims 2 and 8 under §112(b) were not addressed by the amendments or Applicant remarks and are maintained.  Furthermore, the amendments to claims 1 and 6 introduce new grounds for rejecting claims 1 and 6 under §112(b).
Applicant’s arguments with respect to the rejections of claims 1-11 under §101 have been fully considered and are persuasive particularly in view of the substance of the amendments to independent claims 1 and 6 that more clearly integrate the recited judicial exception into a practical application.  The rejections of claims 1-2 and 4-11 under §101 are therefore withdrawn.  
Applicant’s arguments with respect to the rejections of claims 1-11 under §103 have been fully considered and are not persuasive for the following reasons.  
On page 12, Applicant notes that limitations pertaining to real time estimation have been incorporated into claims 1 and 6.  As acknowledged in the current grounds of rejection of claims 1 and 6, while Vinod discloses real time instability detection (FIGS. 1, 5, and 6 depicting operational feedback look with instability detection unit providing operational control feedback), Vinod does not expressly teach that the amplitude estimator that determines limit cycle oscillation rms or amplitude as a threshold for controlling operating input obtains data in real time to estimate the rms or amplitude of limit cycle oscillations in real time.  However, Gorinevsky teaches a system/method that estimates the amplitude of limit cycle oscillations in real time such as depicted in FIG. 1 in which a control system receives operation data and provides active combustion control feedback.
The Examiner acknowledges that, as contended by Applicant on page 13, Vinod does not teach that the rms or amplitude of the limit cycle oscillations is estimated by modelling the system exhibiting oscillatory instability as a kicked oscillator or obtaining the strength of kicking.  However, the Examiner respectfully disagrees with Applicant’s contention on pages 13-14 that Gorinevsky does not cure this deficiency.  
The Examiner submits that while the claimed invention may not be specifically based on a Krylov-Bogolubov averaged model or Van der Pol Equation, the recited claim elements “by modelling the device exhibiting oscillatory instability as a kicked oscillator, generating the times the 20kicked oscillator using one or more parameters measured from the device, and obtaining the strength of kicking” are disclosed by Gorinevsky as explained in the previous and current grounds for rejecting claim 1.  Applicant’s remarks do not explain with any specificity which particular portions of “by modelling the device exhibiting oscillatory instability as a kicked oscillator, generating the times the 20kicked oscillator using one or more parameters measured from the device, and obtaining the strength of kicking” are not disclosed by Gorinevsky.
The Examiner respectfully disagrees with Applicant’s contention on page 13 that “Gorinevsky does not disclose, teach, or reasonably suggest real time estimation of the amplitude or rms value of limit cycle of the oscillations.”  As noted, Gorinevsky discloses an active combustion instability suppression system in which, as depicted in FIG. 1, the control system that includes the amplitude estimator, functions as an operational feedback loop to actively (during target device operation) control operation of the target device.
On page 14, Applicant contends that the invention breaks real time data into fixed length segments and labels the segments contiguously and further explains that the invention uses “the multiple data estimation procedure, where each such segment is taken as an input time series. The length of these segments may be varied if it provides any additional advantage. The estimate of rms value or amplitude of limit cycle oscillations is obtained by utilizing some fixed number of segments (as a new segment arrives in real-time, delete the oldest segment).”  The Examiner submits that these features are not claimed and therefore not considered in the current grounds of rejection.  The Examiner further notes that the lack of a particular characterization of the recited “segments” of data results in a broadest reasonable interpretation of “segments” as any units in which data is obtained.

Claim Objections
Claims 1-2 and 8 are objected to because of the following informalities:   
In claim 1, lines 10-11, “predicted oscillation amplitude or rms value” should read “a predicted oscillation amplitude or rms value,” and “measure signal” should read “a measured signal.”
In claim 2, line 3, “the limit cycle oscillation” should read “the limit cycle oscillations,” consistent with antecedent relation to “limit cycle oscillations” in lines 8-9 of claim 1.
Claim 3 is listed as being “withdrawn.” Given that claim 3 is not subject to a restriction requirement, “withdrawn” is not a proper status indicator.  The status of Claim 3 should be indicated as “cancelled.” 
In claim 8, lines 3-4, “the limit cycle oscillation” should read “the limit cycle oscillations,” consistent with antecedent relation to “limit cycle oscillations” in line 1 of claim 6.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, line 18, “segments of data” renders claim 1 indefinite to unclear antecedent relation to “segments of data” in line 14.  For the purpose of examination, “segments of data” in line 18 is interpreted as “the segments of data.”
Claim 1, line 8, “an amplitude estimator that predicts a rms value or amplitude” in combination with line 13 “the amplitude estimator” and line 16 “estimates the amplitude or rms value” renders claim 1 indefinite because it is unclear from the claim language in view of the specification whether or in what manner “predicts” is different from “estimates.”  For the purpose of examination, “predicts” in line 8 is interpreted as being synonymous with “estimates.”
In claim 1, lines 21-22, “amplitude or rms value of the limit cycle oscillations of all obtained estimates of kicking strengths” renders claim 1 indefinite because, while it is clear how kicking strengths may be determined from amplitude and rms of limit cycle oscillations, it is unclear from the claim language in view of the specification how amplitude or rms value of limit cycle oscillations are a part of kicking strengths, such that the strength of kicking is obtained by determining a mean of all obtained estimates of amplitude or rms value of the limit cycle oscillations “of all obtained estimates of kicking strengths.” Furthermore, there is no antecedent relation in claim 1 for “obtained estimates of kicking strengths” prior to the step of obtaining “the strength of kicking” in line 20.  Because the manner in which “of all obtained estimates of kicking strengths” limits the scope of claim 1 is indeterminate, “amplitude or rms value of the limit cycle oscillations of all obtained estimates of kicking strengths” in lines 21-22 is interpreted as “amplitude or rms value of the limit cycle oscillations.”
In claim 2, line 3, “amplitude of the limit cycle oscillation, kicking times” lacks a coordinating conjunction (“or” or “and”) between “the oscillation,” and “kicking times.”  The lack of coordinating conjunction renders claim 2 indefinite because it is not clear whether infringement of the claim requires all of or only one of the listed elements “aperiodic probability,” “dominant time- period,” “the RMS value or amplitude of the limit cycle oscillation,” and “kicking times and kicking strength.”  For the purpose of examination, claim 2 is interpreted to require only one of the listed elements. 
In claim 6, line 11, “segments of data” renders claim 6 indefinite to unclear antecedent relation to “segments of data” in line 7.  For the purpose of examination, “segments of data” in line 11 is interpreted as “the segments of data.”
In claim 6, lines 15-16, “the predicted amplitude or rms value” renders claim 6 indefinite due to insufficient antecedent basis.  For the purpose of examination, and based on apparent antecedent relation to “the estimated value of the rms or the amplitude of limit cycle oscillations” in lines 13-14, “the predicted amplitude or rms value” is interpreted as “the estimated value of the rms or the amplitude of limit cycle oscillations.”
In claim 6, lines 18-19, “amplitude or rms value of the limit cycle oscillations of all obtained estimates of kicking strengths” renders claim 6 indefinite because, while it is clear how kicking strengths may be determined from amplitude and rms of limit cycle oscillations, it is unclear from the claim language in view of the specification how amplitude or rms value of limit cycle oscillations are a part of kicking strengths, such that the strength of kicking is obtained by determining a mean of all obtained estimates of amplitude or rms value of the limit cycle oscillations “of all obtained estimates of kicking strengths.” Furthermore, there is no antecedent relation in claim 6 for “obtained estimates of kicking strengths” prior to the step of obtaining “the strength of kicking” in line 17.  Because the manner in which “of all obtained estimates of kicking strengths” limits the scope of claim 6 is indeterminate, “amplitude or rms value of the limit cycle oscillations of all obtained estimates of kicking strengths” in lines 18-19 is interpreted as “amplitude or rms value of the limit cycle oscillations.”
In claim 8, lines 3-4, “amplitude of the limit cycle oscillation, kicking times” lacks a coordinating conjunction (“or” or “and”) between “the limit cycle oscillation,” and “kicking times.”  The lack of coordinating conjunction renders claim 8 indefinite because it is not clear whether infringement of the claim requires all of or only one of the listed elements “aperiodic probability,” “dominant time- period,” “the RMS value or amplitude of the limit cycle oscillation,” and “kicking times and kicking strength.”  For the purpose of examination, claim 8 is interpreted to require only one of the listed elements.
Claims 4-5, depending from rejected claim 1, and claims 7 and 9-11, depending from rejected claim 6, are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vinod (US 2015/0260609) in view of Gorinevsky, Dimitry “Amplitude and Phase Control in Active Suppression of Combustion Instability,” 2012 American Control Conference.
As to claim 1, Vinod teaches “[a] system to determine impending oscillatory instabilities in a device (FIGS. 5 and 6, paragraphs [0020]-[0021], [0040] and [0049]), the 5system comprising: 
a sensor to detect an oscillatory variable (FIGS. 5 and 6, paragraphs [0039] and [0049]; FIG. 4, step 402, paragraph [0051]); 
a signal conditioner connected to the sensor (FIGS. 5 and 6 depicting signal conditioners 208 and 326 connected to measuring devices 202 and 302) to condition and filter electrical signals from the sensor ([0044] and [0049] disclosing that signal conditioners 208 and 326 manipulate (e.g., amplify) signals from the measuring devices to generate suitable signals); 
an analog to digital convertor (FIG. 6 depicting A/D converter 328) to convert electrical signals received 10from the signal conditioner ([0049]); 
an amplitude estimator (FIG. 5 depicting threshold logic 210 within instability detection unit 204) that predicts a rms value or amplitude of limit cycle oscillations ([0044] disclosing that threshold logic 210 generates or otherwise provides a threshold ξ that is effectively a limit cycle amplitude prediction/estimation); 
a processing unit connected to the amplitude estimator (FIG. 5 depicting processing components including comparator 212 within instability detection unit 204) compares predicted oscillation amplitude or rms value with a threshold value, 15or to compare measured signal obtained from the said analog to digital converter with the predicted amplitude or rms value ([0043]-[0044] disclosing that comparator 212 compares the measured signal Φ(j) with the threshold ξ value)”
“continuously obtains segments of data associated with one or more parameters measured from the device in real time (FIG. 5 depicting instability detection unit 204 receiving operational input from measuring device 202 while configured in operational feedback loop to measuring device 202 via controller 218);”
“a controller (FIG. 5 controller 218; FIG. 6 controller 332) controls the oscillatory variable to alter one or more operating inputs to restore stable operation of the system based on obtained” “strength ([0041] and [0043] controller 218 configured to control various operating parameters to prevent instability (maintain stability) in the combustor based on the signal information obtained from the instability detection unit 204).”
Vinod discloses modeling (numerical representation of physical phenomena) and also teaches real time instability detection by comparing measured signals with a threshold during system operation (FIGS. 1, 5, and 6 depicting operational feedback look with instability detection unit providing operational control feedback), but does not teach that segments of data associated with one or more parameters measured from the device in real time are continuously obtained by “the amplitude estimator” (threshold logic 210), and does not teach that the amplitude estimator estimates the amplitude or rms value of the limit cycle oscillations (threshold ξ) “by modelling the device exhibiting oscillatory instability as a kicked oscillator using segments of data;  the processing unit generates times the kicked oscillator is kicked using the parameters measured from the device and obtains the strength of kicking by determining a mean of all the obtained estimates of amplitude or rms value of the limit cycle oscillations,” and that the controller controls the oscillatory variable based on “obtained kicking strength.”
Gorinevsky teaches an active combustion control system/method that “estimates the amplitude or rms value of the limit cycle oscillations in real time (FIG. 1 depicting active combustion control system) by modelling the device exhibiting oscillatory instability as a kicked oscillator using segments of data (page 2601, Abstract; page 2602, I. Introduction, paragraph beginning with “[t]he main novelty of this paper” and page 2602, II. Idealized Model for Amplitude and Phase Dynamics, paragraph beginning with “a simple model for the thermos-acoustic instability”), “generates times the 20kicked oscillator is kicked (page 2603, B. Averaged Equations, paragraphs beginning with “[t]he averaged dynamics equations are” and  “[t]he averaged model, (6), (7), allows,” forced oscillation modelling including generating oscillation frequency and phase terms) using the parameters measured from the device (page 2605, IV. Estimation of Oscillation State, paragraph beginning with “[i]mplementation of the described control approaches requires” disclosing that implementation of model requires estimating amplitude and phase of combustion oscillations) and obtains the strength of kicking (page 2602, II. Idealized Model for Amplitude and Phase Dynamics, paragraphs beginning with “A simple model for the thermos-acoustic instability” and “The external forcing function,” disclosing internal excitation qint and external excitation qext).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to combine the teachings of Gorinevsky with Vinod to modify the real time oscillatory instability detection system taught by Vinod in FIG. 5 such that the threshold logic 210 is configured to estimate/predict an amplitude of limit cycle oscillations (threshold ξ) characterized in that the threshold logic 210 continuously obtains segments of data associated with one or more parameters measured from the device in real time and estimates amplitude or rms value of the limit cycle oscillations in real time by modelling the system exhibiting oscillatory instability as a kicked oscillator using segments of data, the processing unit (instability detection unit 204) generates times at which the kicked oscillator is 20kicked using the parameters measured from the device and obtains the strength of kicking, and the controller (controller 218 or 332) controls the oscillatory variable based on obtained kicking strength.  The motivation would have been to generate the threshold value dynamically rather than using the static threshold value disclosed Vinod in order to account for temporally and operationally variable system and environmental conditions that may affect the threshold, resulting in more accurate threshold values are used to adjust system control parameters.
Gorinevsky does not expressly teach obtaining the kicking strength “by determining a mean of all the obtained estimates of amplitude or rms value of the limit cycle oscillations.” However, Gorinevsky teaches calculating averages of the obtained estimates of kicking strength (page 2603, B. Averaged equations, paragraph beginning with “Applying the averaging method” through paragraph beginning with “The averaged model (6), (7)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified or substituted the averaging technique utilized by Gorinevsky with calculating a mean of obtained estimates because calculating a mean was a well-known technique for obtaining an average of signal measurement data as evidenced by Vinod ([0036]) and consequently would amount to substitution between known techniques to achieve readily predictable results.

As to claim 2, the combination of Vinod and Gorinevsky teaches “[t]he system as claimed in claim 1, wherein the parameters include but not limited to” “the RMS value or amplitude of the limit cycle oscillation (Vinod: [0026], [0029] disclosing that instability detection unit performs early detection of device instability by generating information related to the stability of the combustor based on spikes in amplitude from signals generated by the measuring device).”
In addition, Gorinevsky teaches wherein the parameters include “kicking times (page 2603, B. Averaged Equations, paragraph beginning with “[t]he averaged model, (6), (7), allows,” disclosing forced oscillation modelling including generating oscillation frequency and phase terms) and kicking strength measure from the system (page 2602, II. Idealized Model for Amplitude and Phase Dynamics, paragraph beginning with “a simple model for the thermos-acoustic instability,” disclosing that internal excitation is utilized in the oscillation model).”
  
As to claim 4, the combination of Vinod and Gorinevsky teaches “[t]he system as claimed in claim 1, wherein the device is a system with 5turbulent flow exhibiting oscillatory instabilities (Vinod: FIGS. 5 and 6; paragraph [0039] system is a combuster;).”

As to claim 5, the combination of Vinod and Gorinevsky teaches “[t]he system as claimed in claim 1, wherein the operating inputs altered to restore stable operation include one of air or fuel flow rate10 (Vinod: FIG. 5 operating inputs from controller 218 include inputs to air flow controller 222 and fuel flow controller 224 connected to the combuster).”

As to claim 6, Vinod teaches “[a] method of estimating rms or amplitude of limit cycle oscillations for 15systems susceptible to oscillatory instabilities (FIGS. 5 and 6, paragraphs [0020]-[00021], [0040] and [0049]; Abstract; [0026], [0029], and [0042]-[0045] disclosing that instability detection unit performs early detection of device instability by generating information related to the stability of the combustor based on spikes in amplitude from signals generated by the measuring device) comprising the steps of: 
a. detecting an oscillatory variable causing the limit cycle oscillations using a sensor mounted on the system (FIGS. 5 and 6, paragraphs [0039] and [0049]; FIG. 4, step 402, paragraph [0051]); 
b. converting a signal detected as part of said detecting an oscillatory variable into digital signals in an analog-digital convertor (FIG. 6 depicting A/D converter 328; [0049]); 
c. continuously obtaining segments of data associated with one or more parameters measured from the device in real time by an amplitude estimator (FIG. 5 depicting instability detection unit 204 receiving operational input from measuring device 202 while configured in operational feedback loop to measuring device 202 via controller 218);
d. estimating the rms value or the amplitude of the limit cycle oscillations (FIG. 5; [0044] disclosing that threshold logic 210 generates or otherwise provides a threshold ξ that is effectively a limit cycle amplitude prediction/estimation)” “by an amplitude estimator (FIG. 5 depicting threshold logic 210 within instability detection unit 204)” 
“e. comparing the estimated value of the rms or the amplitude of limit cycle oscillations with a threshold value for the system, or 25comparing the measured signal obtained from the said analog to digital converter with the predicted amplitude or rms value ([0044] disclosing that comparator 212 compares the measured signal Φ(j) with the threshold (ξ) of the signal);”
“g. creating appropriate instructions for controlling the system parameters of one or more of the systems susceptible to oscillatory instabilities to restore stable operation ([0041] and [0043]-[0044] disclosing that controller 218 is configured to control various operating parameters to prevent instability (maintain stability) in the combustor based on the information obtained from the instability detection unit 204 and providing output (instructions) to controllers 222 and 224); and 
h. restoring the stability of one or more of the systems susceptible to oscillatory instabilities by suitably adjusting the 30system parameters ([0044] disclosing that controllers 222 and 224 regulate air flow and fuel flow based on input from controller 218).”
Vinod discloses modeling (numerical representation of physical phenomena) and also teaches real time instability detection by comparing measured signals with a threshold during system operation (FIGS. 1, 5, and 6 depicting operational feedback look with instability detection unit providing operational control feedback), but does not teach that segments of data associated with one or more parameters measured from the device in real time are continuously obtained by “the amplitude estimator” (threshold logic 210), and does not teach that the amplitude estimator estimates the amplitude or rms value of the limit cycle oscillations (threshold ξ) “in real time by modelling the device exhibiting oscillatory instability as a kicked oscillator using segments of data,” and  “obtaining the strength of kicking by determining the mean of all the obtained estimates of amplitude or rms value of the limit cycle oscillations.”
Gorinevsky teaches an active combustion control system/method that includes “estimating the rms value or amplitude of the limit cycle oscillations in real time (FIG. 1 depicting active combustion control system) by modelling the device exhibiting oscillatory instability as a kicked oscillator using segments of data (page 2601, Abstract; page 2602, I. Introduction, paragraph beginning with “[t]he main novelty of this paper” and page 2602, II. Idealized Model for Amplitude and Phase Dynamics, paragraph beginning with “a simple model for the thermos-acoustic instability”), and “obtaining the strength of kicking (page 2602, II. Idealized Model for Amplitude and Phase Dynamics, paragraphs beginning with “A simple model for the thermos-acoustic instability” and “The external forcing function,” disclosing internal excitation qint and external excitation qext).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to combine the teachings of Gorinevsky with Vinod to modify the real time oscillatory instability detection system taught by Vinod in FIG. 5 such that the threshold logic 210 is configured to estimate/predict an amplitude of limit cycle oscillations (threshold ξ) characterized in that the threshold logic 210 continuously obtains segments of data associated with one or more parameters measured from the device in real time and estimates amplitude or rms value of the limit cycle oscillations in real time by modelling the system exhibiting oscillatory instability as a kicked oscillator using segments of data, and obtaining the strength of kicking based on the obtained estimates of amplitude or rms value of the limit cycle oscillations.  The motivation would have been to generate the threshold value dynamically rather than using the static threshold value disclosed Vinod in order to account for temporally and operationally variable system and environmental conditions that may affect the threshold, resulting in more accurate threshold values are used to adjust system control parameters. 
Gorinevsky does not expressly teach obtaining the kicking strength “by determining the mean of all obtained estimates of amplitude or rms value of the limit cycle oscillations of all obtained estimates of kicking strengths.” However, Gorinevsky teaches calculating averages of the obtained estimates of kicking strength (page 2603, B. Averaged equations, paragraph beginning with “Applying the averaging method” through paragraph beginning with “The averaged model (6), (7)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified or substituted the averaging technique utilized by Gorinevsky with calculating a mean of obtained estimates because calculating a mean was a well-known technique for obtaining an average of signal measurement data as evidenced by Vinod ([0036]) and consequently would amount to substitution between known techniques to achieve readily predictable results.

As to claim 7, the combination of Vinod and Gorinevsky teaches “[t]he method as claimed in claim 6, wherein the rms value or the amplitude of the limit cycle oscillations is estimated by modelling the system exhibiting oscillatory instability as a kicked oscillator (Gorinevsky: page 2601, Abstract Krylov-Bogolubov averaging combined with Van der Pol equation as forced oscillation model for a combustion system; page 2602, I. Introduction, paragraph beginning with “[t]he main novelty of this paper” and page 2602, II. Idealized Model for Amplitude and Phase Dynamics, paragraph beginning with “a simple model for the thermos-acoustic instability”), generating the times at which oscillator is 20kicked (Gorinevsky: page 2603, B. Averaged Equations, paragraph beginning with “[t]he averaged model, (6), (7), allows” disclosing forced oscillation modelling including generating oscillation frequency and phase terms) using one or more parameters measured from the system (Gorinevsky: page 2605, IV. Estimation of Oscillation State, paragraph beginning with “[i]mplementation of the described control approaches requires” disclosing that implementation of model requires estimating amplitude and phase of combustion oscillations), and obtaining the strength of kicking (Gorinevsky: page 2602, II. Idealized Model for Amplitude and Phase Dynamics, paragraph beginning with “a simple model for the thermos-acoustic instability” disclosing that internal excitation utilized in the oscillation model).

As to claim 8, the combination of Vinod and Gorinevsky teaches “[t]he method as claimed in claim 6, wherein the parameters measured or estimated from one or more of the systems exhibiting oscillatory instabilities comprises” “the RMS value or amplitude of the limit cycle oscillation (Vinod: [0026], [0029], and [0042]-[0045] disclosing that instability detection unit performs early detection of device instability by generating information related to the stability of the combustor based on spikes in amplitude from signals generated by the measuring device).”  

As to claim 9, the combination of Vinod and Gorinevsky teaches “[t]he method as claimed in claim 6, wherein the controller is configured to alter one or more operating inputs to restore stable operation of one or more of the systems exhibiting oscillatory instabilities (Vinod: [0041] and [0043] disclosing that controller 218 is configured to control various operating parameters to prevent instability (maintain stability) in the combustor based on the information obtained from the instability detection unit 204).”

As to claim 10, the combination of Vinod and Gorinevsky teaches “[t]he method as claimed in claim 6, wherein the one or more of the systems exhibiting oscillatory instabilities is a system with turbulent flow exhibiting oscillatory instabilities such as combustion system, aero-elastic system or aero-acoustic system (Vinod: FIGS. 5 and 6; paragraph [0039]).”

As to claim 11, the combination of Vinod and Gorinevsky teaches “[t]he method as claimed in claim 6, wherein the operating inputs altered to restore stable operation include but not limited to any of air or fuel flow rate 10 (FIG. 5 depicting operating inputs from controller 218 include inputs to air flow controller 222 and fuel flow controller 224 connected to the combuster).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863